Lehman, J. (dissenting).
The plaintiff not only did not object to the giving of the ring to Blair before she qualified as executrix, but thereafter she took a receipt from him for the purpose of protecting herself as executrix. That act was consistent only with the theory that she ratified the prior delivery to Blair. Having delivered the ring to Blair with the intention apparently of divesting herself of any rights to the ring, she cannot thereafter replevin the ring from one who in good faith has loaned money to Blair upon the strength of his apparent ownership.
Judgment reversed and new trial ordered.